DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 19-23 have been added by applicant’s amendment.
Claims 1-23 are pending. 
Claims 1-18 and 20-23 are rejected, grounds follow.
Claim 19 is objected to for containing allowable subject matter in improper dependent form, see below for further details.
THIS OFFICE ACTION IS FINAL, see additional information at the conclusion of this action.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Application’s status as a continuation of application 16/072,925 (now patent 10,990,086) is acknowledged.

Terminal Disclaimer
The terminal disclaimed filed 18 November 2022 is acknowledged, and the double patenting rejection in view of US 10,990,086 has been withdrawn accordingly.


Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 18 November 2022, with respect to the rejection(s) of claim(s) 1-14 and 16-18 under 35 USC 102/103 in view of Lawson et al., (US Pg-Pub 2013/0212420) have been fully considered and are persuasive. Examiner agrees that Lawson fails to clearly disclose each of the added amended limitations. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Goli et al., US Pg-Pub 2014/0364970.


Applicant’s arguments, see remarks page 9 with respect to the double patenting rejection in view of 10,990,086 have been fully considered. Examiner agrees that the rejection is moot in light of the terminal disclaimer. The double patenting rejection in view of 10,990,086 has been withdrawn as moot.

Applicant’s arguments, see remarks pages 9-10 with respect to the subject matter of the newly added claims 19-22 and 23 has been fully considered but is not persuasive. as noted above, new grounds further in view of Goli have been made for the independent claims upon which argumentation relies with respect to claims 19-22; and claim 23 does not contain the same subject matter. Examiner has reviewed the subject matter of claim 23 and determined that a rejection under 35 USC 102 in view of Lawson is necessitated. See below for detailed rejection.

Examiner notes for clarity of the record that although separate argumentation has not been made with respect to claim 19, examiner has determined that the claim would be allowable if rewritten in independent form including the parent claim and all intervening claim(s). Please see below for detailed explanation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al., US Pg-Pub 2013/0212420 (hereafter LAWSON) in view of Goli et al., US Pg-Pub 2014/0364970 (hereafter GOLI).

Regarding Claim 1, LAWSON teaches
A module (see e.g. fig. 3) for a technical facility (see fig. 1, e.g. “Industrial Facility”) comprising: 
a technical hardware ([0050] field devices) for executing a technical sub-process; ([0050] “Industrial controller 302 can exchange data with the controlled industrial processes 304.sub.1-304.sub.N through I/O 308, which can comprise one or more local or remote input and/or output modules that communicate with one or more field devices to effect control of the controlled industrial processes 304.sub.1-304.sub.N.”)
a controller for locally controlling the technical hardware, wherein the controller is configured to control the technical hardware autonomously (Controller 302, fig. 3;  [0049] “industrial controller 302 can be, for example, a programmable logic controller (PLC) or other type of programmable automation controllers (PAC) executing control program 310 to facilitate monitoring and control of one or more controlled industrial processes 304.sub.1-304.sub.N.”; Examiner notes that control program 310 is depicted with communication Input only from the controlled processes and accordingly is a standalone controller.)
and an external interface of the controller, wherein the external interface comprises a server;  (Fig. 3, external interface 314 “Cloud interface component”; [0052] “Cloud interface component 314 can be configured to access the cloud through any suitable hardwired or wireless connection to the Internet (e.g., through a network connection to an Internet server”)
the server comprises a fixedly predetermined information structure with static information and dynamic information; ([0064] “Context component 804 an also apply contextual information to the time-stamped production data 802 that reflects the data's location within a hierarchical organizational model. Such an organization model can represent an industrial enterprise in terms of multiple hierarchical levels.” disclosing static and dynamic information; stored in a cloud database, see e.g. [0075]-[0077] and fig. 10)
… wherein the static information describes the technical hardware and the controller; (see e.g. [0052] “the cloud interface component 314 can provide information to the cloud services about the industrial controller 302 and its context within the overall enterprise or plant hierarchy. For example, when the industrial controller 302 initially interfaces with the cloud platform during deployment, the cloud interface component 314 can provide such information as a device identifier for the controller; a geographic location of the controller; a location of the controller relative to the greater automation system, plant, or hierarchy to which the controller belongs;”)
wherein the controller writes the dynamic information as real-time values of the technical hardware into the information structure ([0051] “During operation, industrial controller 302 generates or collects (near) real-time data relating to controlled industrial processes 304.sub.1-304.sub.N,” [0052] “Once configured, the cloud interface component 314 can push controller data to the cloud”; see also, e.g. [0075] “Time-stamped industrial data is received from industrial devices 1004 at device interface component 1014, which can store the received data on cloud storage 1012. … If data provided by industrial devices 1004 include contextual metadata, filter component 1016 can be configured to filter the data based on some aspect of this contextual metadata.”)
and wherein the controller is configured to control the technical hardware autonomously… (Controller 302, fig. 3;  [0049] “industrial controller 302 can be, for example, a programmable logic controller (PLC) or other type of programmable automation controllers (PAC) executing control program 310 to facilitate monitoring and control of one or more controlled industrial processes 304.sub.1-304.sub.N.”; Examiner notes that control program 310 is depicted with communication Input only from the controlled processes and accordingly is an autonomous controller.) 

LAWSON differs from the claimed invention in that:
LAWSON does not appear to teach or fairly suggest the external interface [of the controller is] configured to receive commands, related to a defined state of the module
nor does LAWSON appear to teach the controller is configured to control the technical hardware autonomously based on the defined state of the module and to autonomously control a transition between the plurality of states. (emphasis added to show difference)

However, GOLI from the same field of endeavor of automated industrial control teaches: 
an external interface [of a controller] ([0030] “the template may contain a set of Application Programming Interfaces (APIs) which include functionalities such as, but are not limited to: Initialization, Start, Stop, and/or Pause. In some embodiments, the template may be provided by the controller/server 14 of FIG. 1. ) configured to receive commands, related to a defined state of the module, ([0030] i.e. “Initialization, Start, Stop, and/or Pause.” [0043] “In some embodiments, the application management tool 34 may include functionality 184 to start and/or stop deployed applications 150.”)
wherein the controller is configured to control the technical hardware autonomously ([0022] “The controller/server 14 may be a processor-based computer that includes machine-readable instructions that enable an operator to generate one or more applications for the field devices 12.” ) based on the defined state of the module ([0023] “The conversion system 19 may then produce the platform-specific application 20, which utilizes the API to execute functionalities defined in the compiled application module 16.” i.e. start, stop, and pause. (see Instant Application specification paragraph [0072] for why ‘start’, ‘stop’ etc. are being construed as equivalent to ‘defined state’.) and the controller autonomously controls a transition between the states following the command to e.g. start. ([0025] “the platform 11 may execute the platform-specific application 20 to obtain and/or process live inputs and/or outputs from the field devices 12. For example, … the platform 11 may deploy the platform-specific application 20 to a service mix service 28 included in the platform 11. The service mix service 28 may include computer-readable instructions for executing the platform-specific application 20 to obtain and/or process live data 30.”)

LAWSON and GOLI are analogous art because they are from the same field of endeavor as the claimed invention of automated industrial controls, and they contain overlapping functional and structural similarities, Both use local controllers to automate an industrial process. Both network the controllers to external interfaces.

Accordingly, one of ordinary skill in the art could have modified the operation of the module of LAWSON to incorporate the remote provisioning features of GOLI, including sending start and stop commands to place the controller into defined states, thereby arriving at the claimed invention.

One of ordinary skill in the art could have been motivated to make this modification in order to enable an operator to “control the execution status (e.g. the start and/or stop of execution) in a uniform manner” as suggested by GOLI ([0043])  

Regarding Claim 2, LAWSON in combination with GOLI teaches all of the limitations of parent claim 1 above;
LAWSON further teaches:
wherein the controller generates the real-time values from control data and/or measurement data of the technical hardware.  ([0051] During operation, industrial controller 302 generates or collects (near) real-time data relating to controlled industrial processes 304.sub.1-304.sub.N, such as part counts, temperatures, pressures, motor speeds or loads, vibration data, weights, quality test results, alarms, machine states, operator feedback, or other such information.”)

Regarding Claim 3, LAWSON in combination with GOLI teaches all of the limitations of parent claim 1, above;
LAWSON further teaches:
wherein the controller generates the real-time values from states of the service provided by the technical hardware. ([0051] During operation, industrial controller 302 generates or collects (near) real-time data relating to controlled industrial processes 304.sub.1-304.sub.N, such as part counts, temperatures, pressures, motor speeds or loads, vibration data, weights, quality test results, alarms, machine states, operator feedback, or other such information. … data can be generated by control program 310 based on measured process values”)

Regarding Claim 4, LAWSON in combination with GOLI teaches all of the limitations of parent claim 1,
LAWSON further teaches:
wherein the controller generates the real-time values from historical values of control data and/or measurement data of the technical hardware and/or communication data. ([0051] “The data collected or generated by industrial controller data--raw data 306--can be stored in non-volatile memory associated with the industrial controller 302, … As used in this disclosure, the term "raw" data is intended to refer to any industrial data that has not been enhanced with time-stamp information. This can include, but is not limited to, data that has been collected, generated, and/or processed by an industrial device (e.g., a programmable logic controller, automation controller, human-machine interface, network infrastructure device, enterprise resource planning system, etc.), data stored on an industrial device or data historian, data generated by field devices (e.g., sensors, meters, etc.), or other such data.”)

Regarding Claim 5, LAWSON in combination with GOLI teaches all of the limitations of parent claim 1,
LAWSON further teaches:
wherein the controller generates the real-time values by extrapolation based on control data and/or measurement data of the technical hardware and/or communication data. ([0051] “data can be generated by control program 310 based on measured process values (e.g., alarms, derived or calculated values, etc.).”

Regarding Claim 6, LAWSON in combination with GOLI teaches all of the limitations of parent claim 1, 
LAWSON further teaches:
wherein the information structure of the server comprises a number of objects (see fig. 11, table 1106; each table entry comprising an object) each having at least one real-time value (fig. 11, table 1106, ‘time stamp’ and ‘value’) and a description of the real-time value. (fig. 11, table 1106; “data tag”)

Regarding Claim 7, LAWSON in combination with GOLI teaches all of the limitations of parent claim 6, 
LAWSON further teaches:
wherein the description in the object is a standardized meta-information for the real-time value. (as shown, the data tags repeat for each source of data; and are therefore standardized. see also [0062] “cloud proxy device 702 is configured to further refine the time-stamped data by appending the data with contextual metadata, apply filtering to remove data not needed by the cloud-based application, and aggregate the remaining data according to defined aggregation criteria.”)

Regarding Claim 8, LAWSON in combination with GOLI teaches all of the limitations of parent claim 6, above;
LAWSON further teaches:
wherein the real-time value of the object comprises a time stamp. (fig. 11, 1106; “Time stamp”)

Regarding Claim 9, LAWSON in combination with GOLI teaches all of the limitations of parent claim 1, above;
LAWSON further teaches:
 wherein the control of the technical hardware is done via at least one service provided by the controller and by the controlled technical hardware, ([0049] “industrial controller 302 can be, for example, a programmable logic controller (PLC) or other type of programmable automation controllers (PAC) executing control program 310 to facilitate monitoring and control of one or more controlled industrial processes”)
wherein the at least one service is mapped into the information structure in the server. ([0052] “the cloud interface component 314 can provide information to the cloud services about the industrial controller 302 and its context within the overall enterprise or plant hierarchy.” “the cloud interface component 314 can provide such information as a device identifier for the controller; a geographic location of the controller; a location of the controller relative to the greater automation system, plant, or hierarchy to which the controller belongs; indications of other devices or systems in proximity to the controller (e.g., devices communicatively coupled to the controller);” see also fig. 9)

Regarding Claim 10, LAWSON in combination with GOLI teaches all of the limitations of parent claim 6, above;
LAWSON further teaches:
wherein the objects of the information structure of the server form a module type package containing all information necessary to integrate the module into a technical facility. ([0052] “In accordance with this auto-configuration routine, the cloud interface component 314 can provide information to the cloud services about the industrial controller 302 and its context within the overall enterprise or plant hierarchy. For example, when the industrial controller 302 initially interfaces with the cloud platform during deployment, the cloud interface component 314 can provide … information that can be used by the cloud services to facilitate integration of the controller within the plant-wide or enterprise-wide system.”)

Regarding Claim 11, LAWSON in combination with GOLI teaches all of the limitations of parent claim 1, above;
LAWSON further discloses and/or teaches:
wherein the controller is configured such that the server is dynamically, in particular for each object individually queriable. ([0076] “Once the time-stamped (and optionally filtered) data has been stored on cloud storage 1012, the data can be provided to one or more client devices 1010 in any suitable viewing format for visual analysis.” the system services requests for subsets of data, see e.g. fig 18; [0094] “At 1806, a request for a subset of the industrial data is received at the cloud platform from a client device.”)


Regarding Claim 12, LAWSON in combination with GOLI teaches all of the limitations of parent claim 1; 
LAWSON further teaches:
wherein the controller continuously updates the real-time values of the server. ([0051] “The data collected or generated by industrial controller data … may only exist on a transient basis (e.g., near real-time machine state data that only exists within the controller 302 as long as the machine remains in the indicated state, but is not stored in non-volatile memory).” as this data is provided to the server after having a time stamp added (see [0051]-[0053]) such data would necessarily be sent in substantively real-time in order to satisfy the disclosure of an embodiment in which data only exists in the controller on a transient basis.)

Regarding Claim 13, LAWSON in combination with GOLI teaches all of the limitations of parent claim 1;
LAWSON further teaches:
wherein the external interface is furthermore configured to output or receive information to/from upstream or downstream or parallel modules. (the external interface comprises a server (see rejection claim 1, infra.); the cloud platform (server) of LAWSON, see fig. 10; has both upstream devices (client devices 1010) and downstream devices (industrial systems 1004) to which it variously outputs and/or receives information (arrows, fig. 10))

Regarding Claim 14, LAWSON in combination with GOLI teaches all of the limitations of parent claim 1; 
LAWSON further teaches:
wherein the technical hardware is configured to produce an output product from an input product, and the technical hardware is furthermore configured to generate the output product in changing the input product by, change of a chemical composition; and/or change of at least one physical property; and/or adding material; and/or removal of material. ([0051] “real-time data relating to controlled industrial processes 304.sub.1-304.sub.N, such as part counts, temperatures, pressures, motor speeds or loads, vibration data, weights, quality test results” at least obviously implies such that one of ordinary skill could reasonably infer; the modification of an input product by either chemical composition or physical property change (e.g. temperatures, pressures); or by adding or removing material (weights, quality test results). see MPEP 2144.01)

Regarding Claim 15, LAWSON in combination with GOLI teaches all of the limitations of parent claim 1, above;
GOLI further teaches:
wherein the server is an OPC-UA server ([0038] “For example, the industrial control system (e.g., system 10 of FIG. 1) may include one or more devices (e.g., devices 12 of FIG. 1) that may communicate with the service mix server 28 according to the Object Linking and Embedding (OLE) for Process Control (OPC) Unified Architecture (UA) protocol.”) 

Examiner further notes that OPC-UA is a Well-Known type of industrial Machine-to-Machine Communication protocol, which would have been known to one of ordinary skill in the art at the time the application was filed. (see e.g. Wikipedia – “OPC Unified Architecture”); Examiner also notes that implementation of OPC-UA follows an industrial standard (IEC 62541) initially released in 2010.

One of ordinary skill in the art could have modified the cloud (internet) based server of LAWSON by implementing the industrial Machine to Machine communication standard of OPC-UA as suggested by GOLI, thereby arriving at the claimed invention, such a modification would have been predictable to one of ordinary skill in the art because web servers are explicitly supported by OPC-UA (see e.g. Wikipedia – “OPC Unified Architecture”; page 2 “Protocols”.)

One of ordinary skill in the art could have been motivated to make this modification in order to leverage advantageous features of the OPC-UA protocol, such as scalability, security, and multi-threading; as understood by Well-Known Practice (see Wikipedia – “OPC Unified Architecture”; page 1, Innovations) and to enable “manufacturer-independent communications” as suggested by GOLI ([0038]).

Regarding Claim 16, LAWSON in combination with GOLI teaches all of the limitations of parent claim 1, above;
LAWSON further teaches:
A technical facility comprising a plurality of the modules according to claim 1. (see e.g. fig. 1, “Industrial Facility 1”; and fig. 10, depicting a plurality of industrial devices 1004 connected to the cloud platform)


Regarding Claim 17, LAWSON discloses:
A method for controlling a technical facility, (see fig. 1, e.g. “Industrial Facility”)
wherein the facility is constructed from a plurality of modules (fig. 1, industrial devices 108)
each having a technical hardware for executing a technical sub-process, (field devices, [0050] “[0050] Industrial controller 302 can exchange data with the controlled industrial processes 304.sub.1-304.sub.N through I/O 308, which can comprise one or more local or remote input and/or output modules that communicate with one or more field devices to effect control of the controlled industrial processes 304.sub.1-304.sub.N.”)
and a controller for local control of the technical hardware (Controller 302, fig. 3; “industrial controller 302 can be, for example, a programmable logic controller (PLC) or other type of programmable automation controllers (PAC) executing control program 310 to facilitate monitoring and control of one or more controlled industrial processes 304.sub.1-304.sub.N.”;)
and an external interface of the controller, wherein the external interface comprises a server (Fig. 3, external interface 314 “Cloud interface component”; [0052] “Cloud interface component 314 can be configured to access the cloud through any suitable hardwired or wireless connection to the Internet (e.g., through a network connection to an Internet server”)
having a fixedly predetermined information structure with static information and dynamic information, ([0064] “Context component 804 an also apply contextual information to the time-stamped production data 802 that reflects the data's location within a hierarchical organizational model. Such an organization model can represent an industrial enterprise in terms of multiple hierarchical levels.” disclosing static and dynamic information; stored in a cloud database, see e.g. [0075]-[0077] and fig. 10)
wherein the static information describes the technical hardware and the controller (see e.g. [0052] “the cloud interface component 314 can provide information to the cloud services about the industrial controller 302 and its context within the overall enterprise or plant hierarchy. For example, when the industrial controller 302 initially interfaces with the cloud platform during deployment, the cloud interface component 314 can provide such information as a device identifier for the controller; a geographic location of the controller; a location of the controller relative to the greater automation system, plant, or hierarchy to which the controller belongs;”)
and the method comprises the following steps: writing the dynamic information into the information structure as real-time values of the technical hardware by the controller; and providing the dynamic information in the information structure of the server. ([0051] “During operation, industrial controller 302 generates or collects (near) real-time data relating to controlled industrial processes 304.sub.1-304.sub.N,” [0052] “Once configured, the cloud interface component 314 can push controller data to the cloud”; see also, e.g. [0075] “Time-stamped industrial data is received from industrial devices 1004 at device interface component 1014, which can store the received data on cloud storage 1012. … If data provided by industrial devices 1004 include contextual metadata, filter component 1016 can be configured to filter the data based on some aspect of this contextual metadata.”)
LAWSON differs from the claimed invention in that:
LAWSON does not appear to teach or fairly suggest the external interface [of the controller is] configured to receive commands, related to a defined state of the module, from a process management level controller
nor does LAWSON appear to teach the controller is configured to control the technical hardware autonomously based on the defined state of the module. (emphasis added to show difference)

However, GOLI from the same field of endeavor of automated industrial control teaches: 
an external interface [of a controller] ([0030] “the template may contain a set of Application Programming Interfaces (APIs) which include functionalities such as, but are not limited to: Initialization, Start, Stop, and/or Pause. In some embodiments, the template may be provided by the controller/server 14 of FIG. 1. ) configured to receive commands, related to a defined state of the module, ([0030] i.e. “Initialization, Start, Stop, and/or Pause.” ) from a process management level controller ([0043] “In some embodiments, the application management tool 34 may include functionality 184 to start and/or stop deployed applications 150.”)
wherein the controller is configured to control the technical hardware autonomously ([0022] “The controller/server 14 may be a processor-based computer that includes machine-readable instructions that enable an operator to generate one or more applications for the field devices 12.” ) based on the defined state of the module ([0023] “The conversion system 19 may then produce the platform-specific application 20, which utilizes the API to execute functionalities defined in the compiled application module 16.” i.e. start, stop, and pause. (see Instant Application specification paragraph [0072] for why ‘start’, ‘stop’ etc. are being construed as equivalent to ‘defined state’.) and the controller autonomously controls a transition between the states following the command to e.g. start. ([0025] “the platform 11 may execute the platform-specific application 20 to obtain and/or process live inputs and/or outputs from the field devices 12. For example, … the platform 11 may deploy the platform-specific application 20 to a service mix service 28 included in the platform 11. The service mix service 28 may include computer-readable instructions for executing the platform-specific application 20 to obtain and/or process live data 30.”)

LAWSON and GOLI are analogous art because they are from the same field of endeavor as the claimed invention of automated industrial controls, and they contain overlapping functional and structural similarities, Both use local controllers to automate an industrial process. Both network the controllers to external interfaces.

Accordingly, one of ordinary skill in the art could have modified the operation of the module of LAWSON to incorporate the remote provisioning features of GOLI, including sending start and stop commands to place the controller into defined states, thereby arriving at the claimed invention.

One of ordinary skill in the art could have been motivated to make this modification in order to enable an operator to “control the execution status (e.g. the start and/or stop of execution) in a uniform manner” as suggested by GOLI ([0043])   

Regarding Claim 18, LAWSON in combination with GOLI teaches all of the limitations of parent claim 17, 
LAWSON further teaches:
furthermore comprising: generating the real-time values from control data and/or measurement data of the technical hardware by the controller; ([0051] During operation, industrial controller 302 generates or collects (near) real-time data relating to controlled industrial processes 304.sub.1-304.sub.N, such as part counts, temperatures, pressures, motor speeds or loads, vibration data, weights, quality test results, alarms, machine states, operator feedback, or other such information.”)
generating the real-time values from states of the service provided by the technical hardware by the controller; ([0051] During operation, industrial controller 302 generates or collects (near) real-time data relating to controlled industrial processes 304.sub.1-304.sub.N, such as … machine states, … data can be generated by control program 310 based on measured process values”)
generating the real-time values from historical values of control data and/or measurement data of the technical hardware and/or communication data; ([0051] “The data collected or generated by industrial controller data--raw data 306--can be stored in non-volatile memory associated with the industrial controller 302, … As used in this disclosure, the term "raw" data is intended to refer to any industrial data that has not been enhanced with time-stamp information. This can include, but is not limited to, data that has been collected, generated, and/or processed by an industrial device (e.g., a programmable logic controller, automation controller, human-machine interface, network infrastructure device, enterprise resource planning system, etc.), data stored on an industrial device or data historian, data generated by field devices (e.g., sensors, meters, etc.), or other such data.”)
generating the real-time values by extrapolation based on control data and/or measurement data of the technical hardware and/or communication data. ([0051] “data can be generated by control program 310 based on measured process values (e.g., alarms, derived or calculated values, etc.).”


Regarding Claim 20, LAWSON in combination with GOLI teaches all of the limitations of parent claim 1,
LAWSON further teaches:
wherein the controller writes the dynamic information as real-time values of the technical hardware into the information structure ([0051] “During operation, industrial controller 302 generates or collects (near) real-time data relating to controlled industrial processes 304.sub.1-304.sub.N,” [0052] “Once configured, the cloud interface component 314 can push controller data to the cloud”; see also, e.g. [0075] “Time-stamped industrial data is received from industrial devices 1004 at device interface component 1014, which can store the received data on cloud storage 1012. … If data provided by industrial devices 1004 include contextual metadata, filter component 1016 can be configured to filter the data based on some aspect of this contextual metadata.”)
wherein the information structure of the server has a number of objects (see fig. 11, table 1106; each table entry comprising an object) each with at least one real-time value (fig. 11, table 1106, ‘time stamp’ and ‘value’) and a description of the real-time value. (fig. 11, table 1106; “data tag”)
and wherein the description in the object is standardized meta-information for the real-time value. (as shown, the data tags repeat for each source of data; and are therefore standardized. see also [0062] “cloud proxy device 702 is configured to further refine the time-stamped data by appending the data with contextual metadata, apply filtering to remove data not needed by the cloud-based application, and aggregate the remaining data according to defined aggregation criteria.”)


Regarding Claim 21, LAWSON in combination with GOLI teaches all of the limitations of parent claim 1,
GOLI further teaches:
wherein the plurality of states comprises at least two of idle, running, halt, stopped, aborted and terminated. (GOLI [0030] “the template may contain a set of Application Programming Interfaces (APIs) which include functionalities such as, but are not limited to: Initialization, Start, Stop, and/or Pause.)

Regarding Claim 22, LAWSON in combination with GOLI teaches all of the limitations of parent claim 1, 
GOLI further teaches:
wherein the external interface is configured to receive the commands from a process management level controller. (GOLI [0043] “In some embodiments, the application management tool 34 may include functionality 184 to start and/or stop deployed applications 150.”)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LAWSON.

Regarding Claim 23, LAWSON discloses:
A module (see e.g. fig. 3) for a technical facility (see fig. 1, e.g. “Industrial Facility”) comprising: 
a technical hardware ([0050] field devices) for executing a technical sub-process; ([0050] “Industrial controller 302 can exchange data with the controlled industrial processes 304.sub.1-304.sub.N through I/O 308, which can comprise one or more local or remote input and/or output modules that communicate with one or more field devices to effect control of the controlled industrial processes 304.sub.1-304.sub.N.”)
a controller for locally controlling the technical hardware, wherein the controller is configured to control the technical hardware autonomously (Controller 302, fig. 3;  [0049] “industrial controller 302 can be, for example, a programmable logic controller (PLC) or other type of programmable automation controllers (PAC) executing control program 310 to facilitate monitoring and control of one or more controlled industrial processes 304.sub.1-304.sub.N.”; Examiner notes that control program 310 is depicted with communication Input only from the controlled processes and accordingly is a standalone controller.)
and an external interface of the controller, wherein the external interface comprises a server;  (Fig. 3, external interface 314 “Cloud interface component”; [0052] “Cloud interface component 314 can be configured to access the cloud through any suitable hardwired or wireless connection to the Internet (e.g., through a network connection to an Internet server”)
the server comprises a fixedly predetermined information structure with static information and dynamic information; ([0064] “Context component 804 an also apply contextual information to the time-stamped production data 802 that reflects the data's location within a hierarchical organizational model. Such an organization model can represent an industrial enterprise in terms of multiple hierarchical levels.” disclosing static and dynamic information; stored in a cloud database, see e.g. [0075]-[0077] and fig. 10)
wherein the static information describes the technical hardware and the controller; (see e.g. [0052] “the cloud interface component 314 can provide information to the cloud services about the industrial controller 302 and its context within the overall enterprise or plant hierarchy. For example, when the industrial controller 302 initially interfaces with the cloud platform during deployment, the cloud interface component 314 can provide such information as a device identifier for the controller; a geographic location of the controller; a location of the controller relative to the greater automation system, plant, or hierarchy to which the controller belongs;”)
wherein the controller writes the dynamic information as real-time values of the technical hardware into the information structure ([0051] “During operation, industrial controller 302 generates or collects (near) real-time data relating to controlled industrial processes 304.sub.1-304.sub.N,” [0052] “Once configured, the cloud interface component 314 can push controller data to the cloud”; see also, e.g. [0075] “Time-stamped industrial data is received from industrial devices 1004 at device interface component 1014, which can store the received data on cloud storage 1012. … If data provided by industrial devices 1004 include contextual metadata, filter component 1016 can be configured to filter the data based on some aspect of this contextual metadata.”)
wherein the controller writes the dynamic information as real-time values of the technical hardware into the information structure ([0051] “During operation, industrial controller 302 generates or collects (near) real-time data relating to controlled industrial processes 304.sub.1-304.sub.N,” [0052] “Once configured, the cloud interface component 314 can push controller data to the cloud”; see also, e.g. [0075] “Time-stamped industrial data is received from industrial devices 1004 at device interface component 1014, which can store the received data on cloud storage 1012. … If data provided by industrial devices 1004 include contextual metadata, filter component 1016 can be configured to filter the data based on some aspect of this contextual metadata.”)
wherein the information structure of the server has a number of objects (see fig. 11, table 1106; each table entry comprising an object) each with at least one real-time value (fig. 11, table 1106, ‘time stamp’ and ‘value’) and a description of the real-time value. (fig. 11, table 1106; “data tag”)
and wherein the description in the object is standardized meta-information for the real-time value. (as shown, the data tags repeat for each source of data; and are therefore standardized. see also [0062] “cloud proxy device 702 is configured to further refine the time-stamped data by appending the data with contextual metadata, apply filtering to remove data not needed by the cloud-based application, and aggregate the remaining data according to defined aggregation criteria.”)

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  While LAWSON and GOLI teach many of the features and limitations of the claimed invention as outlined above; and Sangi, US Pg-Pub 2018/0088541 teaches industrial controllers may be configured to receive configuration commands from a process management level controller via OPC-UA secure transport layer, and Hosek et al., US Pg-Pub 2007/0010898 teaches a process controller which may transition to and report a fault or error status in an industrial motion control system; none of the references, alone or in reasonable combination, teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 19)
wherein the controller is configured to control security functions, reporting functions and protocol functions of the module.
(excerpted)
	… in combination with the remaining features and elements of the claimed invention.

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner notes an interview may be beneficial in advancing prosecution of the application and a request for an interview after-final will be granted in this application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119                                                                                                                                                                                                        

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119